DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 1, line 9, change “the fragment ion” to “a fragment ion”.
Authorization for this examiner’s amendment was given in an interview with Joshua Kim on 9 February 2012.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious a method of mass spectrometry to detect vitamin B2 in a sample from a human, using high performance liquid chromatography and an internal standard, wherein a fragment ion of the internal standard comprises a mass to charge ratio of 246.2 + 0.5.
In the prior art, Midttun (Midttun et al, “Multianalyte Quantification of Vitamin B6 and B2 Species in the Nanomolar Range in Human Plasma by Liquid Chromatography Tandem Mass Spectrometry”, Clinical Chemistry 51:7 1206-1216 2005) teaches 13C15N2 riboflavin which produces this particular fragment mass was allowed in U.S. Patent No. 8, 916,817 B2 which is subject to a terminal disclaimer of this patent).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAVID E SMITH/
Examiner, Art Unit 2881